DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed April 12, 2021 which is a continuing reissue of application 16/180,206 (U.S. Patent No. RE 48,559, published May 18, 2021) which is a reissue of application 14/974,050 (U.S. Patent No. 9,809,924, published November 7, 2017).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-19 were published in US Patent 9,809,924.  A preliminary amendment was filed concurrently with the application on April 12, 2021.  By way of the preliminary amendment, original claims 1-19 were canceled and new claims 20-39 were added. Therefore, claims 20-39 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement filed April 12, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Any and all copies of foreign references that were cited in the prior reissue proceeding must be provided in this application to be properly considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) mentioned in the description: reference characters “1” (apparatus), “13” (hangar support bar), “15” (discharge panel), “16” (air blowing port), “17”(steam discharge port), “80” (door liner) and “86” (drop part). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate two different structures in Fig. 5, (i.e., hangar member represented by the upper right-hand side reference numeral “120”  and the lower left-hand side reference numeral “120” above the cap cover 170).

    PNG
    media_image1.png
    716
    735
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 C.F.R. 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application. Here is a quote from 37 C.F.R. 1.173(b)(3):
(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

The objection to the drawings will not be held in abeyance.

Claims
The present reissue includes original claims 20-39.  Independent claims 20 and 29 are reproduced below. 
20. (New) A clothes treatment apparatus comprising:

a cabinet that defines a treatment chamber;

a door that is configured to open and close at least a portion of the cabinet: and

a wrinkle removal module that is located on an inside of the door, that is configured to apply pressure to the clothes, and that comprises:

a base plate that is coupled to and spaced apart from the door, wherein the base plate includes a press avoiding part that is defined as a groove and configured to receive a sewn part of clothes; and

a press plate that is configured to rotate relative to the base plate, and that is
configured to flatten clothes against the base plate.



29. (New) A clothes treatment apparatus comprising:

a  cabinet that defines a treatment chamber;

a door that is configured to open and close at least a portion of the cabinet; and

a wrinkle removal module that is located on an inside of the door, that is configured to apply pressure to the clothes, and that comprises:

a base plate that is located at the door and that comprises:

a fixed base part that is fixed to the door and spaced apart from the door: and

an elastic base part that extends from the fixed base part, that is separated from the door by a greater distance than the fixed base part, and that is configured to support clothes using an elastic force; and

a press plate that is configured to rotate relative to the base plate, and that is
configured to flatten clothes against the base plate.



Claim Objections
Claim 30 is objected to because of the following informalities:
In claim 30, line 2, “comprising fastening part” should be –comprising a fastening part--.
The following is a quote from 37 C.F.R. 1.173(d):
“(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1)The matter to be omitted by reissue must be enclosed in brackets; and 
(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 9,308,618 to Park et al (Park et al. ‘618).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 20, Park et al. ‘618 teaches a clothes treatment apparatus (figure 1) comprising:
a cabinet 1 that defines a treatment chamber 31;
a door 11 that is configured to open and close at least a portion of the cabinet; and
 wrinkle removal module 9 that is located on an inside of the door, that is configured to apply pressure to the clothes, and that comprises:
a base plate 911 that is coupled to and spaced apart from the door (figure 3A), wherein the base plate includes a press avoiding part “S” that is defined as a groove and configured to receive a sewn part of clothes (base plate 911 coupled with base plate 913 define press avoiding part “S” by their interior facing edges); and
a press plate 918 that is configured to rotate relative to the base plate (col. 7, ll. 50-52), and that is configured to flatten clothes against the base plate.
With respect to claim 21, Park et al. ‘618 teaches a fastening part 915 provided between the door and the base plate, and configured to space apart the base plate and the door.
 
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,809,924 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/
Terrence R. TillReexamination Specialist
Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                       
Conferees:	/William C. Doerrler /	and 	/GAS/
		William C. Doerrler			Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993